DETAILED ACTION
Claims 1-13 and 15-21 are presented for examination.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2, and 11-13 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Pai et al (U.S. Pat. No. 10,148,592 B1, hereinafter Pai).
Pai was cited in the previous office action.

As per claim 1, Pai teaches the limitations as claimed, including a method, the method comprising:
storing policy data that indicates an order of a plurality of policies (Col. 3, Lines 20-27), wherein the plurality of policies includes (1) a first policy that corresponds to a first computer resource and a first resizing action and (2) a second policy that is lower in priority than the first policy and that corresponds to a second resizing action and a second computer resource that is different than the first computer resource (Col. 3, Lines 27-35);
after storing the policy data, receiving computer resource utilization data from at least one application of a plurality of applications executing in a cloud environment (Col. 2, Lines 62-65; Col. 3, Lines 7-14);
based on the order indicated in the policy data, identifying the first policy (Col. 15, Lines 29-35);
based on a first portion of the computer resource utilization data, determining whether one or more first criteria associated with the first policy are satisfied with respect to the application (Col. 15, Lines 29-35);
if the one or more first criteria are satisfied, then causing the first resizing action to be performed with respect to the application and the first computer resource and not considering the second policy (Col. 15, Lines 35-62);
if the one or more first criteria are not satisfied, then determining, based on a second portion of the computer resource utilization data, whether one or more second criteria associated with the second policy are satisfied with respect to the application (Col. 15, Lines 35-62);
wherein the method is performed by one or more computing devices (Col. 16, Lines 3-9).

As per claim 2, Pai teaches that the first computer resource is memory and the second computer resource is one or more central processing units (CPUs) (Col. 3, Lines 27-35).

As per claim 11, Pai teaches in response to determining that the one or more first criteria are satisfied: identifying a plurality of feature values associated with the application or the first computer resource; inputting the plurality of feature values into a machine-learned model that has been trained based on a plurality of features using one or more machine learning techniques, wherein the machine-learned model generates an output; wherein the first resizing action is associated with an amount of resizing the first computer resource, wherein the amount of resizing is based on the output (Col. 11, Lines 41-49).

As per claim 12, Pai teaches that the plurality of policies includes multiple policies that are lower in the order than the first and second policies; the last policy, in the plurality of policies based on the order, is only considered after determining that one or more initiation criteria associated with each policy, in the plurality of policies previous to the last policy, are not satisfied (Col. 15, Lines 35-62).

As per claim 13, it is a storage media claim with no further limitations beyond those rejected above.  Therefore, it is rejected for the same reasons.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Pai in view of Parees et al (U.S. Pat. Pub. No. 2019/0163536 A1, hereinafter Parees).

As per claim 10, Pai does not teach that the first computer resource is heap memory and the second computer resource is non-heap memory.

However, Parees teaches the first computer resource is heap memory and the second computer resource is non-heap memory (Paragraph [0033]).

It would have been obvious to one of ordinary skill in the art at the time of the filing of the application to combine the teachings of Parees with those of Pai in order to allow for Pai’s method to consider a variety of well-known resource types, which could increase its flexibility and therefore potentially increase buy-in among potential users.

Response to Arguments
Applicant's arguments filed on 06/02/2022 have been fully considered but they are not persuasive.

With respect to prior art rejections, applicant argues the following in the remarks:
a.	Pai does not disclose or suggest performing the first resizing action without considering the second policy because the prioritization only occurs after multiple alarms, which means more policies must be considered.

The examiner respectfully disagrees with the applicant:
a.	Before the step of causing the first resizing action to occur without considering the second policy, the claim requires both that policy data be stored for a plurality of policies and that computer resource utilization data be received.  The alarms cited in applicant’s arguments are nothing more than the receipt of utilization data.  There is no teaching that all elements of those alarms are considered before reaching a decision on how to perform he resizing.  The fact that data, including alarms, has been received and is available for consideration does not mean that it has actively been considered, and there is no specific teaching that such a consideration occurs.  Thus, the rejection stands.

Allowable Subject Matter
Claim 21 is allowed.

Claims 3-9 and 15-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Gregory Kessler whose telephone number is (571)270-7762. The examiner can normally be reached M-Th 8:30 - 5, Alternate Fridays 8:30-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emerson Puente can be reached on (571)272-3652. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/GREGORY A KESSLER/Primary Examiner, Art Unit 2196